Berdon, J.,
dissenting. The issue before this court is whether the people of the town of Glastonbury, and indeed the public at large, have a right to know what transpires before a formal arbitration proceeding that will have a direct effect upon the town’s public education and the costs of operating the public schools. In my view, the Freedom of Information Act (FOIA)1 requires that all formal proceedings before arbitrators appointed pursuant to the Teacher Negotiation Act (TNA),2 including the last best offers submitted into evidence by the parties during this proceeding, be open to the public.
I begin my analysis with the principles that not only serve as the theoretical underpinnings of the FOIA, but also govern our interpretation of the act and our application of its provisions. In Ottochian v. Freedom of Information Commission, 221 Conn. 393, 398, 604 A.2d 351 (1992), this court unanimously held that “the general rule under the [FOIA] is disclosure . . . .” The FOIA “expresses a strong legislative policy in favor *727of the open conduct of government and free public access to government records. ... At the time of its unanimous passage by the General Assembly, the act was noted for making sweeping changes in the existing right to know law so as to mark a new era in Connecticut with respect to opening up the doors of city and state government to the people of Connecticut. . . . As Representative Martin B. Burke, who sponsored the bill which was enacted, expressly stated on the floor of the house, the intent of the act is to make every public record and every public meeting open to the public at all times with certain specified exclusions.” (Citations omitted; internal quotation marks omitted.) Board of Trustees v. Freedom of Information Commission, 181 Conn. 544, 550, 436 A.2d 266 (1980). In light of these underlying principles, therefore, we must narrowly construe any exceptions or exemptions to its guiding rule of openness. Ottochian v. Freedom of Information Commission, supra, 398; Wilson v. Freedom of Information Commission, 181 Conn. 324, 329, 435 A.2d 353 (1980). “The burden of proving the applicability of an exception to the FOIA rests upon the party claiming it.” Rose v. Freedom of Information Commission, 221 Conn. 217, 232, 602 A.2d 1019 (1992).
Justice Borden, in his concurring and dissenting opinion, and the majority profess to adhere to these beneficent purposes of the FOIA. In practice, however, these justices narrowly construe the FOIA. The concurring and dissenting opinion would keep the entire proceedings before the arbitration panel from public scrutiny. The majority, which addresses only whether the evidence of the last best offers submitted by the parties is available to the public, concludes that it is not. These interpretations of the FOIA serve only to undermine and weaken its provisions.
All aspects of collective bargaining are not, as the concurring and dissenting opinion would hold, exempt *728from disclosure. Rather, as the majority notes, what the legislature intended to exclude from the requirements of the FOIA “is not all collective bargaining, but only ‘strategy or negotiations’ sessions that relate to collective bargaining. . . . Had the legislature intended a broader exclusion, it could have excluded ‘collective bargaining’ without limitation, or it could have excluded ‘collective bargaining, including but not limited to strategy and negotiations relating thereto.’ ... It chose neither of these options.” (Emphasis in original.)
Nevertheless, I do not agree with the conclusion that the majority proceeds to draw from its interpretation of this language. The majority holds that the public does not have the right to attend arbitration hearings in which the parties present last best offers. The majority’s reasoning on this point is, at best, tenuous. It begins with a characterization of the TNA arbitration proceedings that is not supported by anything in the record or in extrinsic sources, and concludes that “the actual presentation of last best offers by the parties sufficiently resembles ‘negotiations,’ despite the fact that they occur during a proceeding denominated as ‘arbitration,’ to be excluded from the ‘meeting’ requirements of the FOIA.” I strongly disagree with both the majority’s premise and the conclusion that it draws therefrom.
The majority, under the guise of interpreting the “underlying realities of the TNA process,” declares that arbitration conducted pursuant to General Statutes § 10-153Í “does not operate as a typical quasi-judicial process, but rather as a stylized or ritualized mediated negotiation process.”3 Yet this suggestion that the arbitration proceeding is akin to mediated negotiation is not supported by the statutory scheme, the record before us, or any of the professional literature.
*729The legislature has established a three-tiered system that is designed to lead to a collective bargaining agreement between teachers4 and their local school board. Initially, the two sides attempt to negotiate an agreement that is mutually acceptable. See General Statutes § 10-153d (requiring representatives of both sides to negotiate). If negotiation fails, either party or the commissioner of education may institute mediation. General Statutes § 10-153Í (b). The statute allows the two sides to select a single mutually acceptable mediator, or the commissioner may select the single mediator. General Statutes § 10-153f (b). If mediation fails to produce an agreement, the dispute proceeds to the arbitration stage. The neutral party may consist of either a single arbitrator or a panel of three arbitrators. If the parties agree to have a single arbitrator decide the issues, the commissioner must select that arbitrator at random from a designated pool. General Statutes § 10-153Í (c) (1); see General Statutes § 10-153Í (a). If the parties agree on a three person panel, each side selects one arbitrator and the commissioner selects the third at random from the designated pool. General Statutes § 10-153f (c) (1). During the arbitration hearing, “each party shall have full opportunity to submit all relevant evidence, to introduce relevant documents and written material, and to argue on behalf of its positions.” General Statutes § 10-153Í (c) (2).
The majority’s interpretation of the arbitration proceeding as “mediated negotiation” is wholly inconsistent with this statutory scheme. The parties only reach the final step of arbitration after they have attempted mediation unsuccessfully. Unlike the mediation process, where the statute expressly contemplates that each side will make “confidential communication” to the private *730mediator,5 the statutory arbitration proceedings are set forth by statute as quasi-judicial proceedings in which the parties present evidence and argue their cases.
Moreover, there is nothing in the record to support the majority’s characterization of the arbitration process. Although it is true that each side may change the substance of its “last best offer” between the beginning of the hearing and its conclusion, this fact alone does not suggest that the arbitrators have any involvement other than as neutral decision makers. Indeed, there is evidence in the record to the contrary. Donald J. Deneen, one of the three arbitrators who served on the arbitration panel in this case, testified before the freedom of information commission (FOIC) that each side caucuses privately and decides what its “last best offer” shall be. Deneen indicated that the arbitrators are not involved in these decisions: “The offers are decided by each side. They present their offers to us.” (Emphasis added.) Moreover, Deneen indicated that the mediation procedures and arbitration procedures are completely distinct from one another. As he explained, “we’re not involved until they have gone through the time frame of the mediation phase of the process.” This version of events, and of the nature of the arbitration hearing that was conducted in this case, is fully supported by the findings and conclusion of the FOIC, which determined that neither strategy nor negotiations occurred during the arbitration proceeding in this case.6 The majority, contrary to well estab*731lished law,7 chooses to ignore these factual findings of an administrative agency and instead substitutes its own belief that the arbitration proceeding constituted “mediated negotiation.”
Finally, the professional literature that addresses impasse resolution procedures contradicts the approach taken by the majority. Indeed, this literature universally indicates that when mediation has failed and the dispute has proceeded to arbitration, the resulting proceeding is quasi-judicial in character. In interest arbitration, the arbitrators “endeavor to give the parties a fair and impartial hearing.” D. Dilts & W. Walsh, Collective Bargaining and Impasse Resolution in the Public Sector (1988) p. 118. Under such a scheme, “issues not resolved through negotiation, fact-finding, or mediation are required to be submitted to an arbitration board whose decision is final and binding.” J. Grodin, D. Wollett & R. Alleyne, Collective Bargaining in Public *732Employment (3d Ed. 1979) p. 273. The parties to such a procedure, like parties to a judicial proceeding, usually may request continuances, stays, inspections and site visitations. D. Dilts & W. Walsh, supra, p. 118. Indeed, as indicated above, the legislature in this state has expressly provided in the TNA for parties to submit evidence and to argue on behalf of their respective positions during the arbitration stage. These sources all indicate that, unlike the interpretation of the majority, interest arbitration is more accurately characterized as a judicial process, not a mediation process. I would be very much surprised that an arbitrator, who must make the final decisions on these contested matters, would participate in negotiations between the parties. See, e.g., O & G/O’Connell Joint Venture v. Chase Family Ltd. Partnership No. 3, 203 Conn. 133, 146-47, 523 A.2d 1271 (1987) (arbitral “misconduct,” which is grounds for a court to vacate an arbitration award, includes “participation in ex parte communications with a party or a witness, without the knowledge or consent of the other party”).
The majority quotes a single commentator as support for its interpretation of “the general understanding of how compulsory binding interest arbitration hearings are usually conducted.” It quotes that commentator for the proposition that the neutral party “customarily works out solutions in the presence of and with input from the parties.” C. Rehmus, “Interest Arbitration,” in Portrait of a Process: Collective Negotiations in Public Employment (1979) p. 220. That commentator, however, is not describing arbitration. Rather, that commentator is expressly referring to a completely different procedure known as mediation-arbitration. “Mediation-arbitration (med-arb) combines the two dispute settlement techniques of mediation and arbitration, just as the name implies. Under med-arb, the mediator becomes the arbitrator with binding author*733ity to settle any issue not resolved . . . .” D. Dilts & W. Walsh, supra, p. 167. This is an alternative approach to mediation and arbitration, “in which the neutral [party] is expected both to mediate the dispute and, if he is not successful, to decide it.” J. Grodin, D. Wollett & R. Alleyne, supra, p. 274. Nevertheless, on this tenuous basis, the majority concludes that “the actual presentation of last best offers by the parties sufficiently resembles ‘negotiations’ ” to allow these offers to be kept from public disclosure. In Connecticut, however, the three-tiered system crafted by the legislature provides for different individuals to mediate the dispute and to arbitrate it.8 Therefore, the med-arb procedure, and the observations of the lone commentator cited by the majority, are of absolutely no relevance in interpreting our own system of dispute resolution.
Most importantly, the very narrow scope of the FOIA’s exemption for strategy or negotiations dovetails with the necessity of public accountability for any decisions reached with regard to teacher contracts. If a local board of education negotiates with the teachers union in hopes of reaching a settlement, the FOIA exemption provides that those negotiations need not be disclosed. That secrecy in government, however, can be tolerated because if the negotiations do, in fact, result in a settlement, the board of education will be *734held directly accountable by the public for the terms of the settlement to which it agreed. On the other hand, if the new contract is imposed upon the parties by an arbitrator or arbitration panel, the board of education will not be held directly accountable for the terms of the contract; rather, the board would be insulated from public criticism because the contract was imposed by a quasi-judicial decision maker. It is for this reason that secrecy cannot be tolerated during those arbitration proceedings. The public must be able to learn what the board of education proposed and what evidence it presented to the arbitration panel. Only in this manner will members of the public be able to hold their local board accountable for any failure to represent properly their interests before the neutral arbitral panel.9
Neither the majority nor Justice Borden, in his concurring and dissenting opinion, attaches significance to this fundamental need for accountability. According to the majority, the public can be prevented from learning what type of contract offer the board of education has made. Indeed, the majority does not make clear whether the public would ever be allowed to discover this information, even after a new contract has been reached. According to the concurring and dissenting opinion, the public does not have the right to know what type of contract offer the board of education has made, or what types of evidence the board presented in support of that offer. These approaches allow government, and specifically the local board of education, to *735operate in secrecy without any direct accountability to the public. The central, underlying purpose of the FOIA—to allow the people to know what their government is up to10—is not served by the court today.11
I respectfully dissent.

 General Statutes §§ l-18a and 1-21.


 General Statutes § 10-153a et seq.


 I confess that I am not entirely certain what it means for a process of negotiation to be “stylized or ritualized.”


 The three-tiered process also applies to administrators. See General Statutes § 10-153Í (b). For convenience, I refer only to teachers.


 General Statutes § 10-153f (b) provides that “[i]n any civil or criminal case, any proceeding preliminary thereto, or in any legislative or administrative proceeding, a mediator shall not disclose any confidential communication made to such mediator in the course of mediation unless the party making such communication waives such privilege.”


 The decision of the FOIC included the following factual findings and legal conclusions:
“13. It is found that the parties to a contract dispute can negotiate an agreement on their own with respect to any of the disputed issues, prior *731to the determination of the respondent panel and that any stipulation of the parties overrides the ‘last best contract offer’ delivered at the hearing.
“14. It is found that the respondents failed to prove, in this ease, that collective bargaining negotiations actually occurred during the hearing in question.
“15. It is therefore concluded that although the respondent panel’s hearings may and often do lead to further negotiation, the actual arbitration hearing in this case, during which the parties offered evidence and argument, constituted a meeting within the meaning of [General Statutes] § l-18a (b), which should have been open to the public pursuant to [General Statutes] § 1-21 . . . .” (Emphasis added.)


 “[J]udicial review of an administrative agency’s action is governed by the Uniform Administrative Procedure Act; General Statutes § 4-166 et seq.;and . . . the scope of review is limited. . . . Accordingly, we must decide, in view of all the evidence, whether the agency, in issuing its order, acted unreasonably, arbitrarily or illegally, or abused its discretion. . . . Conclusions of law reached by the administrative agency must stand if the court determines that they resulted from a correct application of the law to the facts found and could reasonably and logically follow from such facts. . . . Neither this court nor the trial court may retry the case or substitute its own judgment for that of the [administrative agency]. . . .” (Citations omitted; internal quotation marks omitted.) Ottochian v. Freedom of Information Commission, supra, 221 Conn. 397.


 The majority appears to rely completely on the commentator’s assessment that “[fjlexible final-offer procedures . . . almost inevitably result in a proceeding which is known as mediation-arbitration . . . .” C. Rehmus, supra, p. 219. Although the commentator’s analysis on this point is not entirely clear, the fact remains that the commentator, in describing a process in which “the neutral [party] customarily works out solutions in the presence of and with input from the parties,” is referring to a pure medarb proceeding. Id., p. 220. That commentator notes that in pure med-arb, the parties jointly select a single person to act as their mediator and arbitrator. Id. This requirement of a single person to act in both roles is crucial, for the “parties are thus able to assure themselves that the neutral [party] has considered all of their arguments before a final decision is made.” Id.


 Although § 10-153f (c) (4) provides that the arbitrator or arbitrators must render a written decision that “states in detail the nature of the decision and the disposition of the issues” and that includes “a narrative explaining the evaluation ... of the evidence presented for each item,” that statute does not expressly require the written decision to enumerate the last best offers submitted by the parties during the arbitration hearing. Accordingly, the plain language of the statute does not make clear whether a written decision by the arbitrator or arbitrators must contain this information.


 I paraphrase Henry Steele Commager, who wrote: “ ‘The generation that made the nation thought secrecy in government one of the instruments of Old World tyranny and committed itself to the principle that a democracy cannot function unless the people are permitted to know what their government is up to.’ ” Environmental Protection Agency v. Mink, 410 U.S. 73, 105, 93 S. Ct. 827, 35 L. Ed. 2d 119 (1973) (Douglas, J., dissenting), quoting The New York Review of Books, Oct. 5, 1972, p. 7; see Gifford v. Freedom of Information Commission, 227 Conn. 641, 676, 631 A.2d 252 (1993) (Berdon, J., dissenting).


 I do not understand how the majority can decide only whether last best offers must be disclosed, without also deciding whether other evidence submitted by the parties during the arbitration proceeding must also be disclosed. Although the proceedings at issue in this case have long since been concluded, the majority justifies the decision that it does render “because of the continuing order to the plaintiffs to conduct future negotiations in accordance with the FOIC order under challenge in this appeal.” If the majority must decide for the future whether last best offers must be disclosed, surely it must also decide for the future whether other relevant evidence presented by the parties during that hearing must also be disclosed. No arbitration hearing conducted pursuant to the TNA consists only of the presentation of last best offers. Rather, in accordance with § 10-153Í (c) (2) and (4), the parties also submit supporting evidence, including evidence of financial capability, working conditions and the like. Though the majority insists that it needs to decide this case in order to provide guidance for the future, it fails to provide such guidance. Indeed, as a result of this decision, arbitrators in the future will not know whether they may keep the entire arbitration proceeding secret, or only a part of it.